DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (U.S. Pub 2009/0172546) hereinafter Chang, in view of Typrin (U.S. Pub 2015/0088514).

As per Claim 1, Chang teaches A method for providing product information to a user, comprising: receiving an indication of a product from a Voice User Interface (VUI) server, wherein the VUI server is in communication with a user device via a first communications channel; (Fig. 1, Fig. 3, Fig.6, ¶17, ¶23, ¶27 wherein A voice user interface (VUI) may use the search indices to form a view-specific searchable database wherein VUI 300 may receive a verbal input from the user wherein any computing device, such as a desktop computer, handheld device, or a server, may implement the voice navigation  
accessing product information pertaining to the indicated product, including at least one image of the indicated product; (Fig. 3, ¶23 wherein A GUI items harvester module 304 may search the GUI 302 for GUI items that may include hyperlinks 214, images 210, application icons 206, and other graphic images that lead to a data object wherein a parser 306 may convert each GUI item in the GUI 302 into a searchable index in the form of a linguistic document and a database of GUI item indices 308 may organize the linguistic documents into a searchable database to facilitate searching)
providing the product information to the user device via for display to the user. (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user)
However, Chang does not explicitly teach establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user.
Typrin teaches establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of in-call virtual assistants of Typrin with the teaching of search-based dynamic voice activation of Chang because Typrin teaches providing virtual assistants to assist users during voice communications between the users wherein a first user operating a device may establish a voice communication with respective devices of one or more additional users wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication. (¶8, ¶9)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the accessing comprises contacting a third-party server containing information about the indicated product, and wherein the receiving, accessing, establishing and providing are performed by a single entity. (Fig. 1, ¶17 wherein a computing device 100 that may be used to implement a voice navigation method. Any computing device, such as a desktop computer, handheld device, or a as taught by Chang; Fig. 1, ¶20, ¶21 wherein the remote computing resources 108 may be implemented as one or more servers 112(1)-(P) may include processor(s) 114 and memory 116, which stores the virtual-assistant module 110 which stores or otherwise has access to a join module 118, an invocation module 120, a speech-recognition engine 122, a speaker-identification (ID) module 124, and a response module 126; as taught by Typrin)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein: the receiving comprises a first app on the user device receiving the product indication from the VUI server via the first communications channel Attorney Docket No. TM.P74US 19 (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user; as taught by Chang, Fig. 2A, Fig. 3, ¶29, ¶31 wherein the user 102(1) dialing the user 102(2) and an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or other endpoint identifier associated with the computing resources 108 that implement a virtual assistant which remains on the call awaiting invocation which may include the user 102(1) speaking a predefined utterance; as taught by Typrin)
and the first app providing the product indication to a second app on the user device; (¶16 wherein a virtual assistant performs speech recognition on audio between the users and may output information to one or both of the users this information may be output as part of the voice communication and/or may be output in an out-of-band channel (e.g., over email, a text message, or the like); as taught by Typrin)
 the first app is configured to provide a VUI interface; and (Fig. 3, ¶29, ¶31 wherein an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or other endpoint identifier associated with the computing resources 108 that implement a virtual assistant wherien the user 102(1) invokes a virtual assistant that has already joined a voice communication); as taught by Typrin)
 the second app initiates the accessing by requesting the product information via the second channel. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like); as taught by Typrin)

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email); as taught by Typrin)

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., a text message); as taught by Typrin)

As per Claim 9, Chang teaches A network device, comprising: at least one processor; a network interface; a storage device coupled to at least one processor; and software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to perform: (Fig. 1, ¶17, ¶18, ¶19 a computing device 100 that may be used to implement a voice navigation method. The computing device 100 may access the information or data stored in a network. The computing device 100 may support 
receiving an indication of a product from a Voice User Interface (VUI) server, wherein the VUI server is in communication with a user device via a first communications channel; (Fig. 1, Fig. 3, Fig.6, ¶17, ¶23, ¶27 wherein A voice user interface (VUI) may use the search indices to form a view-specific searchable database wherein VUI 300 may receive a verbal input from the user wherein any computing device, such as a desktop computer, handheld device, or a server, may implement the voice navigation method and may access the information or data stored in a network) 
accessing product information pertaining to the indicated product, including at least one image of the indicated product; (Fig. 3, ¶23 wherein A GUI items harvester module 304 may search the GUI 302 for GUI items that may include hyperlinks 214, images 210, application icons 206, and other graphic images that lead to a data object wherein a parser 306 may convert each GUI item in the GUI 302 into a searchable index in the form of a linguistic document and a database of GUI item indices 308 may organize the linguistic documents into a searchable database to facilitate searching)
providing the product information to the user device via for display to the user. (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user)
However, Chang does not explicitly teach establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user.
Typrin teaches establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like))
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of in-call virtual assistants of Typrin with the teaching of search-based dynamic voice activation of Chang because Typrin teaches providing virtual assistants to assist users during voice communications between the users wherein a first user operating a device may establish a voice communication with respective devices of one or more additional users wherein after 

Claim 10 is similar in scope to Claim 2; therefore, Claim 10 is rejected under the same rationale as Claim 2.

Claim 11 is similar in scope to Claim 3; therefore, Claim 11 is rejected under the same rationale as Claim 3.

Claim 15 is similar in scope to Claim 7; therefore, Claim 15 is rejected under the same rationale as Claim 7.

Claim 16 is similar in scope to Claim 8; therefore, Claim 16 is rejected under the same rationale as Claim 8.

Claim 17 is similar in scope to Claim 1; therefore, Claim 17 is rejected under the same rationale as Claim 1.

Claim 18 is similar in scope to Claim 2; therefore, Claim 18 is rejected under the same rationale as Claim 2.

Claims 4-6, 12-14 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Typrin as applied to claims 1 & 9 above, and further in view of KIM et al. (U.S. Pub 20190.0172467) hereinafter Kim.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Chang as modified previously taught providing the product information for display to the user. However, Chang as modified does not explicitly teach further comprising: establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user.
Kim teaches further comprising: establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 


As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Chang as modified further teaches wherein the second user device comprises a television. (Fig. 11C, ¶296 wherein device 810A while provide the video portion of the movie to a device 1137 (e.g., a TV); as taught by Kim)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches providing the product information for display to a second user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command as taught by Typrin)
However, Chang as modified does not explicitly teach further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user.
Kim teaches further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of Far-Field extension for digital assistant services of Kim with the teaching of search-based dynamic voice activation of Chang as 

Claim 12 is similar in scope to Claim 4; therefore, Claim 12 is rejected under the same rationale as Claim 4.

Claim 13 is similar in scope to Claim 5; therefore, Claim 13 is rejected under the same rationale as Claim 5.

Claim 14 is similar in scope to Claim 6; therefore, Claim 14 is rejected under the same rationale as Claim 6.

Claim 19 is similar in scope to Claim 4; therefore, Claim 19 is rejected under the same rationale as Claim 4.

Claim 20 is similar in scope to Claim 6; therefore, Claim 20 is rejected under the same rationale as Claim 6.

Related Art
Related Art not relied upon Kim et al. (U.S. Pat 10,671,343) for teaching electronic device may be voice activated wherein A user may be able to receive a command including an utterance of a wakeword (e.g. "Alexa" or "Amazon"). Marshall et al. (U.S. Pub 2018/0285741) for teaching an electronic processing apparatus may include a user interface to receive an input from a user, an assistant interface to communicate with at least two electronic personal assistants, and a coordinator communicatively coupled to the user interface and the assistant interface. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANGIE BADAWI/Primary Examiner, Art Unit 2179